UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009 or [_]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period From to Commission file number 0-30318 INVENTIV HEALTH, INC. (Exact name of registrant as specified in its charter) Delaware52-2181734 (State or other jurisdiction(IRS Employer of incorporation or organization)Identification No.) 500 Atrium Drive (formerly 200 Cottontail Lane)
